Citation Nr: 0423246	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound due to disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

3.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

4.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

5.  The veteran does not have a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities. 


CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
veteran being in need of the regular aid and attendance of 
another person and/or by reason of the veteran being 
housebound due to disabilities have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351 (2003).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran (1) has a 
separate disability or disabilities independently ratable at 
60 percent or more, or (2) is substantially confined as a 
direct result of his or her disabilities to his or her 
dwelling and the immediate premises, or if institutionalized 
to the ward or clinical area.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2003). 

The veteran is not currently service-connected for any 
disabilities.  His nonservice-connected disabilities include 
degenerative disc disease, rated as 40 percent disabling; 
dizziness and giddiness with loss of balance, rated at 30 
percent disabling; non-insulin dependent diabetes mellitus, 
rated at 20 percent disabling; atherosclerotic heart disease 
with hypertension, rated at 10 percent disabling; and 
noncompensable evaluations for early senile cataracts, 
chronic sinusitis, and chronic urticaria.  His combined 
nonservice-connected rating is 70 percent.  

In February 2002, the veteran filed the current claim.  He 
maintained that he required the aid of another person for all 
his needs.  In a June 2002 VA aid and attendance/housebound 
examination report, a past medical history of hypertension, 
old myocardial infarction, angina pectoris, diabetes, 
degenerative disc disease, chronic low back pain, 
osteoarthritis, seborrheic dermatitis, hearing loss, and a 
remote history of tonsillectomy were noted.  The veteran 
complained of itching in the scalp, loss of vision, occlusion 
of nostrils, generalized arthralgia, pain in the cervical and 
lumbar region, pain in the knees and ankles, pain in the 
shoulders, irregular sleep, cramps in legs on occasion, 
cephaleas, and dizziness.  

The examiner noted that the veteran required assistance in 
getting to the examination.  He was not hospitalized, not 
bedridden and not wheelchair ridden, but used a walker to 
ambulate.  His refraction error was correction with eye 
glasses and his isocoric pupils were equal and reactive to 
light and accommodation.  Early senile cataracts bilaterally 
was noted.  He was found to be competent and capable to 
manage his benefit payments.  He was independent to all his 
daily living requirements with limitation of locomotion due 
to chronic low back pain and degenerative disc disease.  
During a typical day, he watched television, listened to the 
radio, read the newspaper, walked in the home but was 
essentially sedentary at home.  

Physical examination revealed that he was alert, oriented, 
and coherent.  His posture was erect, and state of nutrition 
was satisfactory.  Degenerative joint disease and 
osteoarthritis of the upper and lower extremities was noted.  
His musculoskeletal function was reported to be satisfactory.  
His locomotion was limited by loss of balance, arthralgia, 
and low back pain.  He was able to walk without the 
assistance of another person but was unable to leave the home 
without assistance.  The final diagnoses included diabetic 
neuropathy, status post old cerebrovascular accident, no late 
effect residuals evidenced, hearing loss, heart disease, 
senile mature cataracts, controlled blood pressure, 
osteoarthritis and degenerative joint disease, peripheral 
vascular insufficiency, cervical and lumbar degenerative disc 
disease with spondylosis and osteopenia, and chronic low back 
pain.

In the most recent VA aid and attendance examination report 
dated in February 2004, the examiner noted a past medical 
history of high blood pressure, right knee surgery, status 
post total knee replacement with on-going pain, diabetes, low 
back pain, leg cramps, poor vision, hearing loss, memory 
deficit, status post brain infarct, sinusitis, degenerative 
lumbar spondylosis, and degenerative disease of the knees. 

The veteran required the assistance of his wife to attend the 
examination.  He was not hospitalized, not bedridden, and 
complained of no major visual problems.  He appeared mentally 
sound and capable of managing his benefit payments.  During a 
typical day, it was noted that he could eat and shave by 
himself.  He would seek assistance from his wife to put on 
his socks and shoes because of low back pain.  He was able to 
bathe and dress himself.  He also attended to the needs of 
nature without assistance.  

Physical examination showed that the veteran was well 
groomed, clean, and dressed in casual attire.  He was well 
developed with erect posture.  State of nutrition was good, 
gait was normal, but he walked with the aid of a four-point 
cane with a slightly stooped posture with adequate 
propulsion.  There was no limitation of motion of the spine, 
trunk, and neck and no deformities of the spine were noted.  
He could only walk for a short distance within the home for a 
period of approximately 15 minutes and did so at a slow to 
normal pace with the aid of a cane.  He left the home only 
for medical appointments and to accompany his wife to the 
grocery store.  The final diagnoses included right knee 
replacement, arterial hypertension, diabetes mellitus with 
symptoms suggestive of peripheral neuropathy, degenerative 
joint disease of knees and lumbosacral spine, and early 
senile dementia.

Private medical evidence indicates that the veteran is being 
treated for diabetes mellitus, discogenic disease of L2-L3, 
senile dementia, osteoarthritis, status post right knee 
surgery, hypertension, an old myocardial infarction, and 
chronic urticaria.  

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. § 
3.351.  Specifically, the VA examinations indicated that he 
was not mentally or physically incapacitated.  He was 
apparently able to take care of his daily needs and had the 
ability to protect himself from the hazards and dangers of 
his daily environment.  While he was noted to have some 
limitation of mobility and various other medical problems, he 
was alert and oriented, could walk on his own (with the 
assistance of a cane), and was competent to handle his 
financial affairs.  

Moreover, the evidence does not show that he was unable to 
prepare his food, was unable to take care of daily self-care 
activities, or was otherwise in need of regular aid and 
attendance as envisioned by the regulation.  An occasional 
need for assistance does not contemplate the type of care 
needed to assign this benefit.  In addition, the Board has 
reviewed the outpatient treatment records and finds no 
contradictory evidence.  Therefore, the Board finds that the 
veteran is not entitled to special monthly pension based on 
the need for regular aid and attendance. 

Further, entitlement to the housebound benefits requires that 
there be one permanent disability ratable as 100 percent 
disabling plus either (1) a separate disability rated at 60 
percent, or (2) a showing that the veteran is substantially 
confined to his dwelling or immediate premises.  In this 
case, the veteran does not have a disability ratable at 100 
percent under the regular schedular criteria.  In this 
regard, the Board agrees with the evaluations assigned for 
his disorders by the RO.  There is no basis for increases in 
any of the disorders based on the evidence of record.  Since 
there is no basis upon which a 100 percent rating could be 
assigned under the Schedule for any of the veteran's 
disabilities, the veteran does not qualify to receive special 
monthly pension under the housebound rate.  In light of the 
appellant's inability to meet the threshold requirement of 
section 3.351(d), i.e., having a single permanent disability 
rated 100 percent disabling, it is unnecessary for the Board 
to address the provisions of section 3.351(d)(1) or (d)(2) 
regarding additional disability or disabilities independently 
ratable at 60 percent or more, or being permanently 
housebound by reason of disability or disabilities.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2002, prior to the first AOJ 
adjudications of the claim.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

The April 2002 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the September 2003 statement of 
the case.  Moreover, the veteran requested a personal hearing 
but later withdrew his request.  Further, by correspondence 
dated in March 2004,  he reported that he had no further 
evidence to submit.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  In claims for disability 
compensation the VCAA duty to assist requires VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes that 
specific VA medical opinions pertinent to the issue on appeal 
were obtained in June 2002 and February 2004.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim of entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person and/or by reason of being housebound due to 
disabilities is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



